Electronically Filed
                                                          Supreme Court
                                                          SCWC-10-0000072
                                                          21-OCT-2011
                                                          01:21 PM
                            SCWC-10-0000072

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I ,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                        KEVIN K. NESMITH,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (ICA NO. CAAP-10-0000072; CASE NO. 1DTA-10-01055)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna JJ.)

          Petitioner/Defendant-Appellant Kevin Nesmith’s
application for writ of certiorari, filed on September 6, 2011,
is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, October 21, 2011.
Timothy MacMaster for             /s/ Mark E. Recktenwald
petitioner/defendant-
                                  /s/ Paula A. Nakayama
appellant on the
application                       /s/ Simeon R. Acoba, Jr.
                                  /s/ James E. Duffy, Jr.
                                  /s/ Sabrina S. McKenna